DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.
Status of Claims
Claims 2, 10, 12 and 15-20 are cancelled. Claims 1, 4-8 and 11 are amended. Claim 1 is an independent claim. Claims 1, 3-9, 11, 13 and 14 are currently examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9, 11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 9 “…a melt modifier…” constitutes an indefinite subject matter. It is noted that parent claim 4 already recites “a melt modifier”; It is not clear whether “a melt modifier” refers to the previously recited melt modifier or not. Thus, the metes and bounds of claim 5 are not readily  ascertainable. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Umeno et al (JP 2010030867 A, machine translation, “Umeno”) in view of Harada et al (US 20100162947 A1, “Harada”), Fukuda et al (JP 2018138508 A, machine translation, “Fukuda”) and Gmeilbauer et al (US 20110195251 A1, “Gmeilbauer”).  
Regarding claim 1, Umeno (entire document) teaches a method for producing a silicon ingot by a horizontal magnetic field Czochralski method, the method comprising rotating a crucible 2 containing a silicon melt 10 (0019-0020), the crucible having a surface with a cristobalite layer formed thereon (abstract, 0011, 0036-0038); applying a horizontal magnetic field to the crucible (0023 and 0045); contacting the silicon melt with a seed crystal 7 (0021); and withdrawing the seed crystal from the silicon melt while rotating the crucible to form the silicon monocrystal 11 (silicon ingot) (fig 1 and 0021). 
Umeno teaches the crucible as addressed above, but does not explicitly teach that the crucible comprises a natural sand crucible. However it a known practice that a crucible made of natural silica (sand) raw material is used for pulling up silicon single crystal, as taught by Harada (abstract, 0011-0015). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Umeno per teachings of Harada in order to provide suitable conditions for producing a high quality silicon single crystal without void defects (Harada abstract, 0009-0015).
Umeno/Harada teaches the cristobalite layer as addressed above, but does not explicitly teach that the cristobalite layer has a thickness of more than 0.25 mm. However it is a known practice that a cristobalite layer of a crucible has a thickness of not less than 80 µm and not more than 4 mm as taught by Fukuda (0016-0018, claims 1 and 2), overlapping the instantly claimed range. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Umeno/ Harada per teachings of Fukuda in order to provide a crucible for producing a high-quality crystal having low impurity (Fukuda abstract, 0001, 0016-0018, claims 1 and 2). It is also well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Umeno/Harada/Fukuda teaches the rotation of the natural sand crucible containing the silicon melt for crystal growth as addressed above, but does not explicitly that the rotating of the crucible is at more than two revolutions per minute. However it is a known practice that the crucible is rotated at 0.25 to 25 revolutions per minute as taught by Gmeilbauer (0034). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Umeno/Harada/Fukuda per teachings of Gmeilbauer in order to provide suitable conditions for producing dislocation-free crystal (Gmeilbauer abstract, 0014, 0034, 0038).
Regarding claim 3, Umeno/Harada/Fukuda/Gmeilbauer teaches that the method comprises adding solid-phase polycrystalline silicon to the natural sand crucible (Umeno 0045, 0050, 0052 and 0061; Harada 0011-0015); and heating the polycrystalline silicon to form the silicon melt (Umeno 0002, 0020, 0022; Harada 0002, 0011-0015).
Regarding claims 4, 7 and 9, Umeno/Harada/Fukuda/Gmeilbauer teaches the natural sand crucible and the cristobalite layer as addressed above, and further teaches that adding a melt modifier comprising BaCO3 or BaO to the crucible to form the cristobalite layer on the inner wall of the crucible (Umeno 0011-0016, 0041, 0043, 0047, 0050, 0052, 0058-0064). Further, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Regarding claims 5 and 6, Umeno/Harada/Fukuda/Gmeilbauer teaches heating the raw material polycrystalline silicon to form the silicon melt (Umeno 0002, 0011-0016, 0020, 0022; Harada 0002, 0011-0015) as addressed above, and further teaches that the melt modifier barium compound may be added to the silicon melt (e.g., after forming the melt),  and may be added with the solid silicon raw material and heated to form the melt (0036, 0042, 0050 and 0052), reading on the instantly claimed limitations. Moreover, it is well-established that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. Exparte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). Also see MPEP 2144.04 IV C.
Regarding claims 8, Umeno/Harada/Fukuda/Gmeilbauer teaches adding the barium compound comprising barium carbonate or barium oxide as addressed above, and further teaches that the amount of adding barium compound directly affects a barium density of the cristobalite layer (Umeno 0037, 0038, 0043, 0050, 0052, 0054). Thus it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified/optimized the amount of the barium compound in Umeno/Harada/Fukuda/Gmeilbauer, and obtained various amount of barium carbonate or barium oxide including the instantly claimed “adding more than 1.7 grams per square meter of the inner wall of the natural sand crucible” or “adding one of barium oxide or strontium carbonate comprises adding one of barium oxide in an amount substantially equivalent to 1.7 grams of barium carbonate per square meter of the inner wall of the natural sand crucible” in order to providing a suitable conditions for growing a silicon crystal having high quality, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B).  Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11, Umeno/Harada/Fukuda/Gmeilbauer teaches adding solid-phase polycrystalline silicon to the natural sand crucible as addressed above, and further teaches adding solid-phase polycrystalline silicon to the crucible having a barium based coating already formed on the inner wall of the crucible (Umeno 0035 and 0036), meeting the claim.
Regarding claim 13, Umeno/Harada/Fukuda/Gmeilbauer teaches the cristobalite layer of the crucible has a thickness of not less than 80 µm and not more than 4 (Fukuda 0016-0018, claims 1 and 2). Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Umeno/Harada/Fukuda/Gmeilbauer as applied to claim 1 above.
Regarding claim 14, Umeno/Harada/Fukuda/Gmeilbauer teaches producing the silicon monocrystal/ingot as addressed above; in addition, Umeno teaches that it is well known in the related art that the silicon monocrystal is used to produce a silicon wafer (0002). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have produced a silicon wafer in order to provide silicon wafers used for a semiconductor device, as taught by the related art described in Umeno (0002).


Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive, because the arguments do not apply to the new combination of the references being used in the rejection provided above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kishi et al. (US 20190145019 A1) teaches that a natural quartz crucible comprises an inner cristobalite layer having a thickness of more than 400 µm (0008, 0020, 0085).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUA QI/Primary Examiner, Art Unit 1714